DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       MICHAEL EMEKEKWUE,
                            Appellant,

                                     v.

                   CHOWTIME GRILL AND BUFFET,
                            Appellee.

                               No. 4D19-839

                               [April 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE-17-
019520.

   Emelike Nwosuocha of Emelike Nwosuocha, P.A., Miami, for appellant.

   Alexandra Valdes of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, J., and BOKOR, ALEXANDER, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.